Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  155612                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  SALLY GALLAGHER, as Next Friend of                                                                      Kurtis T. Wilder,
  CATHERINE E. GALLAGHER, a legally                                                                                   Justices
  incompetent person,
               Plaintiff-Appellee,
  v                                                                 SC: 155612
                                                                    COA: 335509
                                                                    Kent CC: 16-003196-NO
  MV TRANSPORTATION, INC., sometimes d/b/a
  GO!BUS,
           Defendant-Appellant,
  and
  THERON A. CRAMATIE, INTERURBAN
  TRANSIT PARTNERSHIP, CITY OF GRAND
  RAPIDS, and NETWORK 180,
             Defendants.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2017
           t0926
                                                                               Clerk